FILED
                            NOT FOR PUBLICATION                                JUN 18 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30205

               Plaintiff - Appellee,             D.C. No. 4:08-CR-00143-SEH

  v.

RALPH NELS LAVERDURE,                            MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Ralph Nels Laverdure appeals from the 124-month sentence imposed

following his guilty-plea conviction for conspiracy to possess methamphetamine

with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Laverdure contends the district court erred by refusing to apply safety valve

relief under U.S.S.G. § 5C1.2(a) and 18 U.S.C. § 3553(f). This contention is

unavailing because the district court properly concluded that Laverdure failed to

truthfully provide to the government all information and evidence concerning the

conduct for which he was convicted and sentenced. See § 3553(f)(5); see also

United States v. Ajugwo, 82 F.3d 925, 929 (9th Cir. 1996).

      AFFIRMED.




                                          2                                    09-30205